Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/17/2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action dated on 11/17/2020.	
Claim Status
	Claims 1-9, 11-20 are pending,
	Claims 13-20 are withdrawn, non-elected without traverse.
	Claim 10 is canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sunwoo Lee, Reg. No. 43,337 on 2/23/2021.
The application has been amended as follows: 
Claims 13-20 are canceled. 
Reasons for Allowance
Claims 1-9 and 11-12 are allowed.

Regarding claim 1, The reference of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a flexible display apparatus in their entirety (the individual limitations may be found just not in combination with proper motivation), specifically, the limitations of “wherein the plurality of third lines comprise at least one third line having a relatively smaller length than the other third lines” as recited in claim 1.
Applicant combines the allowable subject matters in claim 10 into the claim 1, the most relevant prior art reference (US 2019/0165333 A1 to Harada) substantially teach some of limitations in claim 1, but not the limitations stated above as indicated in the previous Non-Final Office Action dated on 11/17/2020. 
Therefore, the claim 1 and its dependent claims 2-9 and 12 are allowed.
Regarding claim 11, Applicant made it as an independent claim including allowed limitation of “wherein the plurality of third lines comprise at least one third line having a relatively smaller line width than the other third lines” as indicated in the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FARUN LU/Primary Examiner, Art Unit 2898